Exhibit 4.2 AMENDMENT NO. 1 TO RIGHTS AGREEMENT AMENDMENT NO. 1, dated as of December 21, 2009 (this “Amendment”), to the Rights Agreement, dated as of January 19, 2006 (the “Rights Agreement”), between The Stanley Works, a Connecticut corporation (the “Company”), and Computershare Investor Services L.L.C., as Rights Agent (the “Rights Agent”). WHEREAS, the Company and the Rights Agent entered into the Rights Agreement specifying the terms of the Rights (as defined therein); WHEREAS, the Company and the Rights Agent desire to amend the Rights Agreement in accordance with Section 27 of the Rights Agreement; WHEREAS, the Board of Directors of the Company has authorized and adopted this Amendment at a meeting of directors duly called and held; NOW, THEREFORE, in consideration of the premises and mutual agreements set forth in the Rights Agreement and this Amendment, the parties hereby agree as follows: 1.
